Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 26, 2022

                                       No. 04-22-00623-CR

                             EX PARTE Luis Alfredo APARICIO,
                                       Appellant

                        From the County Court, Maverick County, Texas
                                    Trial Court No. 3976
                          Honorable Mark R. Luitjen, Judge Presiding


                                         ORDER
         The clerk’s record was originally due on September 21, 2022. On September 22, 2022,
the trial court clerk filed a Notification of Late Record stating her other duties or activities
precluded her from working on the record and that software issues preventing the record’s timely
filing. The trial court clerk has requested an additional seven days to file the record. The request
is GRANTED. The trial court clerk is ORDERED to file the clerk’s record with this court no
later than September 28, 2022.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court